Citation Nr: 0530370	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-23 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a low back injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The appellant had active duty from July 1967 to July 1970, 
with service in Korea from March 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The record reflects that although the appellant testified at 
a personal hearing in January 2004, the transcript of that 
proceeding has been misplaced.  Efforts to obtain a copy have 
been unsuccessful.  Although the appellant was advised of the 
misplaced transcript by letter dated in March 2005 and a 
Supplemental Statement of the Case issued in April 2005, he 
was afforded an opportunity to testify at a new hearing, no 
further information has been forthcoming from the appellant.  


FINDINGS OF FACT

1.  Post-traumatic stress disorder (PTSD) was not caused or 
aggravated by any incident of military service, nor may it be 
presumed to have been so caused or aggravated.

2.  A low back disorder was not caused or aggravated by any 
incident of military service, nor may it be presumed to have 
been so caused or aggravated.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for PTSD are not
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

2.  The criteria for the establishment of service connection 
for a low back disorder are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

As to the timing of notice to the appellant, a substantially 
complete application for VA compensation benefits was 
received in January 2000.  Thereafter, in a rating decision 
dated in February 2000 the claim was denied.  Although the 
specific notice contemplated by the VCAA was not forwarded to 
the appellant until August 2001, the Board has undertaken 
review of the record and has determined that no prejudice has 
inured to the appellant.  See, e.g., 38 C.F.R. § 20.1102; 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

By letters dated in January and May 2000, the appellant was 
advised that evidence which would substantiate his claims 
would include the essential components of a successful claim 
of service connection, albeit in accordance with the then-
applicable law pertaining to the establishment of a well-
grounded claim:  (1) evidence of an injury in military 
service or a disease that began in or was made worse during 
military service or one which would qualify for presumptive 
service connection; (2) competent evidence of a current 
physical or mental disability; and, (3) competent evidence of 
a relationship between the veteran's current disability and 
the in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  Specific 
VCAA advisement followed in August 2001, and again in 
September 2003.  

It cannot be doubted, therefore, that the appellant was aware 
of what evidence would substantiate his claims; the specific 
allocation of responsibility for obtaining such evidence, and 
further advised to provide all information in his possession 
that would be relevant to the claims.  Thus, no prejudice has 
inured to the appellant because of the timing of notice.  
Moreover, because appellate review of this matter remains 
pending, the Board must review the evidence of record on a de 
novo basis and without providing any deference to the RO's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-RO initial 
adjudication constitutes harmless error, especially since an 
RO determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  38 C.F.R. § 20.1104.  
 
In this matter, VA has complied with the purpose of the 
notice requirement of the VCAA, and there is no further 
available evidence which would substantiate the claims.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed.Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant, as is detailed below, 
and has caused research to be undertaken of the appellant's 
PTSD claim by the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review.


The Merits of the Claim

The appellant contends that he incurred PTSD and aggravation 
of a low back disorder as a result of active military 
service.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claims and the appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).




PTSD

Requisite for a grant of service connection for PTSD is 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors. 38 C.F.R. § 3.304(f).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). Once independent 
verification of the stressor event has been submitted, the 
veteran's personal exposure to the event may be implied by 
the evidence of record.  A veteran need not substantiate his 
actual presence during the stressor event; the fact that the 
veteran was assigned to and stationed with a unit that was 
present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

Of particular pertinence to this matter, it has been held 
that a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  
See Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

Firstly, although the appellant's report of separation from 
the Armed Forces (DD form 214) indicates that he had service 
in the "RVN," known as the abbreviation for the Republic of 
Vietnam, such appears to have been entered in error.  The 
balance of the DD form 214 does not reflect that the 
appellant is the recipient of any Vietnam service medals, 
awarded to all those veterans of the U.S. Army who served in 
Vietnam.  Such awards would include the Vietnam Service 
Medal, and the Republic of Vietnam Campaign Medal.  See 
Manual of Military Decorations and Awards, 6-1 (Department of 
Defense Manual 1348.33-M, July 1990); Army Regulation 672-5-
1, 28.  

Both the appellant's record of personnel actions, (DA form 
20) generated by the U.S. Army, as well as his own account, 
also indicate that he did not serve in Vietnam.  Instead, all 
competent evidence indicates that the appellant's military 
service assignments were in the United States, Germany, and 
South Korea.

The record indicates that in April 2000, the appellant was 
diagnosed as having PTSD by Roy T. Maxwell, a clinical 
psychologist.  However, the psychologist clearly based his 
opinion upon the appellant's detailed account of having been 
exposed to combat action in Korea from March 1968 to October 
1969 - a period of non-combat in that theater of operations.  
In this respect, the appellant's account of ground combat 
activity in Korea is inherently incredible.  Duran v. Brown, 
7 Vet. App. 216, 220 (1994); see Samuels v. West, 11 Vet. 
App. 433, 436 (1998) (Where the veteran sought service 
connection for post-traumatic stress disorder, based upon 
multiple stressors occurring during "combat" in Vietnam, and 
the record clearly showed he had never served in Vietnam, no 
presumption of credibility attached to his statements of his 
in-service claimed stressors); see also Godfrey v. Brown, 7 
Vet. App. 398, 407 (1995) (Where the report of the Social 
Security Administration [SSA] reflected that its findings 
were based on the veteran's disability encompassing "twenty-
year history of back problems," as evidenced by "medical 
evidence" and the medical evidence as evidenced in the SSA 
file shows no such history, the SSA statement cannot be 
presumed to be credible when on its face it conflicts with 
the lack of substantiation for it in the very medical 
evidence on which it is expressly premised).
 
Thus, the appellant is not a veteran of combat within the 
meaning of the law, and his claimed stressors must be 
substantiated in order to support a grant of service 
connection for PTSD.  In February 2003, the appellant 
reported several peacetime stressors, generally involving 
assaults upon fellow service personnel by training cadre or 
supervisors.  As noted above, these were referred to 
USASCRUR, who in turn referred the research request to the 
U.S. Army Crime Records Center in November 2004.  In turn, 
the latter agency reported in February 2005 that it did not 
have any information substantiating the appellant's claimed 
stressors.

Thus, because the appellant's diagnosis of PTSD is based upon 
unsubstantiated stressors, a grant of service connection is 
clearly not supportable.  A medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value. Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5Vet. App. 458, 461 (1993) (The Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).

The appeal is therefore denied.

Low Back Disorder:

The appellant contends that he incurred or aggravated a 
preexisting low back disorder during the course of active 
military service.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.


The evidence indicates that the appellant was in sound 
physical condition upon his entry onto active service.  
Although his July 1967 service entrance physical examination 
indicates that he reported having had recent back pain, he 
was noted to have a PULHES profile indicating that he was in 
excellent physical condition:  

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service. 

The appellant's mere mention of having had back pain at some 
point prior to his service entrance is of no probative value 
without substantiating clinical data as to duration, cause, 
or other competent data.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Thus, the question becomes whether the appellant sustained a 
back disorder during military service.  In this regard, 
although the appellant was diagnosed in January 2002 to have 
degenerative disc changes at L1/2 and L5/S1, and he reported 
in a February 2003 statement that he injured his back while 
lifting barrels during military service, his service medical 
records are wholly devoid of any other mention of a back 
disorder.  In particular, while the appellant reported during 
his pre-separation physical examination that he had, or once 
had recurrent back pain, the military medical examiner's 
report is silent regarding the presence of any disorder, or 
of the appellant's complaint.

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence  suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
appellant has not done so, and no evidence thus supportive 
has otherwise been obtained.  Here, as in Wells, the record 
in its whole, after due notification, advisement, and 
assistance to the appellant under the VCAA, does not contain 
competent evidence to suggest that the disorders are related 
to the appellant's military service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

In sum, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the extensive development undertaken by the RO and the 
fact that the appellant has pointed to no other evidence 
which has not been obtained, the Board finds that the record 
is ready for appellate review.  

There is thus no competent evidence which links any incident 
of military service to the appellant's degenerative disc 
changes, and the claim is thus denied.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999) (Chronicity is not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
claimant and when "no" medical evidence indicated continuous 
symptomatology.).  


ORDER

Service connection for PTSD is denied.

Service connection for a low back disorder is denied.



____________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


